Citation Nr: 9903397	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from May 1982 through 
August 1992.  He had service in Southwest Asia during the 
Persian Gulf War.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  


FINDINGS OF FACT

1.  In an unappealed rating decision of December 1994, the RO 
denied entitlement to service connection for back disability.

2.  The evidence received since the RO's decision in December 
1994 is cumulative or duplicative of that on file at the time 
of the prior decision or is not so significant, by itself or 
in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
For certain disabilities, such as arthritis, service 
incurrence may be presumed if the disability is shown to a 
degree of 10 percent within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In an unappealed December 1994 rating decision, the RO denied 
entitlement to service connection for back disability on the 
basis that a congenital disorder of the back was not 
aggravated by service, the back problems experienced by the 
veteran in service were acute, arthritis of the back was not 
manifested within a year of the veteran's discharge from 
service and the veteran's current back disability was not due 
to service.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §  7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The evidence on file at that time of the unappealed rating 
decision in December 1994 consisted of the veteran's service 
medical records and the reports of VA examinations, performed 
in October 1992 and October 1994.  The service medical 
records show that the veteran was treated for back complaints 
at various times.  When he was seen in December 1984 
complaining of back problems, no diagnosis or assessment was 
made.  The assessment in July 1988 was back muscle strain.  
The assessment in November 1988 was low back pain.  Later in 
November 1988, the assessment was facet syndrome, T10.  

In February 1992, X-rays of the lumbosacral spine revealed 
moderate straightening of the lumbar lordosis and a 
transitional vertebra at L6 with sacralization of the 
vertebral body.  There was pseudoarthrosis between the left 
transverse process of L6 and S1 at the greater wing on the 
left.  X-rays also revealed degenerative joint disease of the 
left hip.  In March 1992, the veteran also complained of 
chronic back pain.

On the medical history, completed in conjunction with his 
April 1992 service separation examination, the veteran 
responded in the negative when asked if he then had, or had 
ever had, recurrent back pain.  On examination, his spine was 
found to be normal.

At the VA general medical examination in October 1992, the 
veteran stated that his back problems had started after a 
four mile run in service in 1988.  During the VA examination, 
the veteran was found to have pseudo arthrosis, L6-S1 
(confirmed by X-ray), symptomatic.  During an examination of 
his left hip in October 1994, the veteran was found to have 
left leg numbness of uncertain etiology.  X-rays of the 
lumbosacral spine revealed mild to moderate narrowing of the 
L5-S1 disc space.

Evidence received since the RO's decision in December 1994 
consists of VA outpatient treatment records and examination 
reports pertaining to treatment and evaluation of the veteran 
subsequent to December 1994, statements from the veteran, a 
transcript of the veteran's hearing at the RO in August 1997; 
and a statement received from the veteran's wife in December 
1997.    

The medical evidence added to the record documents the status 
of the veteran's back years after his discharge from service.  
It shows that the veteran reported a history of back problems 
beginning in service; however, information which is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by the examiner, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The medical evidence added to the 
record contains no medical opinion addressing whether the 
veteran's back disability began or increased in severity 
during service or whether the veteran's back disability is 
etiologically related to service.  Therefore, the medical 
evidence added to the record is not material.

The statements and testimony of the veteran are to the effect 
that he has chronic back disability due to an injury 
sustained in service in 1988.  The veteran's spouse 
essentially stated that the veteran's back disability has 
continuously worsened over the years.  This evidence is not 
material since, as lay persons, the veteran and his spouse 
are not competent to render opinions requiring medical 
expertise, to include opinions concerning medical diagnosis 
and medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Since new and material evidence has not been submitted, 
reopening of the claim is not in order.

In arriving at this decision, the Board notes that the 
veteran had service in the Persian Gulf War.  However, he has 
not alleged that his back disability is the result of an 
undiagnosed illness and the medical evidence in fact shows 
that his back disability is due to diagnosed disorders.  
Therefore, the provisions of 38 U.S.C.A. § 1117 (West Supp. 
1998); 38 C.F.R. § 3.317 (1998) are not applicable to the 
facts of this case. 





ORDER

Reopening of the claim of entitlement to service connection 
for back disability is denied.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 6 -


